           Case 2:21-cv-01279-APG-VCF Document 16 Filed 07/30/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                          ***
      SHEIDA HUKMAN,
4
                            Plaintiff,
5                                                             2:21-cv-01279-APG-VCF
      vs.                                                     ORDER
6     TERRIBLE HERBST INC.,
7                           Defendant.
8

9           Before the court is pro se Plaintiff’s Motion for Leave to Get a Permission to File Electronically
10   (ECF No. 9).
11          Accordingly, and for good cause shown,
12          IT IS ORDERED that pro se Plaintiff’s Motion for Leave to Get a Permission to File Electronically
13   (ECF No. 9) is GRANTED with the following provisions:
14          1.      On or before August 13, 2021, Plaintiff must provide a certification that she has completed
15   the CM/ECF tutorial and is familiar with Electronic Filing Procedures that are accessible on this court’s
16   website under the Local Rules Part IC-Electronic Case Filing.
17          2.      Plaintiff is not authorized to file electronically until said certification is filed with the Court
18   within the time frame specified.
19          3.      Upon timely filing of the certification, Plaintiff must contact the CM/ECF Help Desk at
20   (702) 464-5555 to set up a CM/ECF account.
21          DATED this 30th day of July, 2021.
                                                                     _________________________
22
                                                                     CAM FERENBACH
23                                                                   UNITED STATES MAGISTRATE JUDGE

24

25
